DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1-2, 5, 8, 13, 15, 17 are objected to because of the following informalities: claim 1, line 12, “liquid” is positively recited for a second time. It is suggested to amend to --the liquid--. Claim 2, lines 3 and 4, “liquid” is positively recited for a second time. It is suggested to amend to --the liquid-- in lines 3 and 4. Claim 5, line 3, “a liquid container” is positively recited for a second time. It is suggested to amend to --the liquid container--. Claim 8, line 3, “a liquid container” is positively recited for a second time. It is suggested to amend to --the liquid container--. Claim 13, lines 15 and 26, “liquid” is positively recited for a second time. It is suggested to amend to --the liquid-- in lines 15 and 26. Claim 15, line 17, “liquid” is positively recited for a second time. It is suggested to amend to --the liquid--. Claim 17, line 5, “liquid” is positively recited for a second time. It is suggested to amend to --the liquid--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 10-11, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	I- The term "generally rectangular" in claims 10 and 11 is a relative term which renders the claim indefinite. The term "generally rectangular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
II- The term "generally rectangular" in claim 13 is a relative term which renders the claim indefinite. The term "generally rectangular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
III- The term "generally cylindrical body" in claim 15 is a relative term which renders the claim indefinite. The term "generally cylindrical body" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Allowable Subject Matter
5.	Claims 1-9, 12 are allowed.
6.	Claims 13-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
s 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754